El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La demandante Porto Rican & American Insurance Co. es una corporación doméstica organizada de acuerdo con las leyes de Puerto Rico y sujeta al pago de contribuciones impuestas por las leyes vigentes. Dicta corporación rindió al Tesorero de Puerto Rico una declaración de bienes co-rrespondiente al año 1922-23, en la cual se incluyó prime-ramente el montante de sus acciones y ganancias no dividi-das, tomando como valor de dictas acciones lo que aparece de la faz de ellas, o sea, $100, ascendiendo dicta propiedad a $66,190; además una descripción detallada de la propie-dad perteneciente a la citada corporación es la siguiente:
Efectivo en caja_ $6, 448. 66
Bonos de la Libertad_ -90, 537. 26
Acciones de corporaciones_ 11, 850. 00
Créditos hipotecarios_ 16, 000. 00
Pagarés y otros créditos_ 14, 409. 65
Total_$139, 245. 57
El Tesorero de Puerto Rico tomó como base para la ta-sación el capital en acciones por su valor a la par, $60,000, y las ganancias no divididas, $6,190, en total $66,190, y re-quirió a la demandante a que pagara la suma de $1,323.80. Después que la Junta de Revisión e Igualamiento en ape-lación confirmó la decisión del Tesorero, la demandante pagó dicta cantidad bajo protesta y presentó esta demanda que la corte de distrito declaró sin lugar.
La demandante en la corte de distrito alegaba que el Tesorero no tenía derecto a imponerle contribución alguna excepto sobre el efectivo en caja, o sea sobre $6,448.66, pues los bonos de la Libertad, acciones de corporaciones, créditos tipotecarios y pagarés, estaban exentos de contri-*919bución por virtud tanto de las leyes de los Estados Unidos como de las Leyes de Puerto Rico y que de estas últimas era aplicable el artículo 291 del Código Político.
Al considerar este caso nos bemos confrontado con va-rias proposiciones. Primera, y ésta principalmente es la posición del Tesorero de Puerto Rico, que la contribución que se desea imponer por virtud del artículo 317 del Código Político recae por sus términos sobre los accionistas y no sobre la corporación misma; segunda, y ésta fué la posición de la corte inferior, que la ’ contribución es un arbitrio y por consiguiente, según la corte, rigiéndose en gran parte por la decisión del caso de France & New York Medicine Co. v. Reily et al, 31 D.P.R. 650, recae sobre los accionistas más bien que sobre la corporación; y tercera, que la con-tribución que se intenta imponer es en realidad sobre la franquicia de incorporación concedida por el Pueblo de Puerto Rico. La teoría envuelta en cualquiera o en todas estas proposiciones es que bienes muebles exentos de con-tribuciones no pueden ser deducidos por la corporación.
 El artículo 317 del Código Político, según fué enmendado en 1904, dice así:
La propiedad mueble de instituciones, corporaciones y compañías incorporadas con arreglo a las leyes de Puerto Rico fuera de las instituciones bancarias con capital en acciones deberá tasarse como perteneciendo a tales instituciones, corporaciones y compañías por el Tesorero de Puerto Rico, en la forma que este artículo provee. El valor efectivo actual del capital de las citadas corporaciones, se fijará por el Tesorero de Puerto Rico de conformidad con la de-claración jurada de los presidentes, directores u otros funcionarios al frente de tales corporaciones, como se requiere por el artículo 319, o basándolo en cualquier otro informe fidedigno que el Teso-rero tenga o adquiera, y el valor efectivo actual no será en ningún caso menos que el valor del capital y bonos, más el sobrante y ga-nancias no divididas de dichas instituciones, corporaciones y com-pañías; ni será menor del valor en el mercado de los bienes in-muebles y muebles de dichas instituciones, corporaciones y compa-ñías, incluyendo en los bienes muebles todos los derechos, fran-*920quicias y concesiones. De la tasación obtenida en esta forma se deducirá el valor total de la propiedad inmueble de dichas corpo-raciones, que resulte de la tasación verificada de acuerdo con las disposiciones del artículo 316; y el resto será considerado como que representa la propiedad mueble de dichas corporaciones que ha de someterse a contribución.
La simple lectura de este artículo tendería a convencer-nos de que la legislatura tuvo en mente imponer una con-tribución sobre la propiedad de la corporación y sobre los bienes muebles de la corporación. El Tesorero en realidad no tiene elección. De la declaración de bienes rendida por la corporación o de cualquiera otra información que él pueda obtener, debe, después de deducir el valor de la propiedad inmueble, tasar el capital, bonos y ganancias no divididas de la corporación por su valor, y si ese valor es menor que el valor en el mercado de toda la propiedad de la corpora-ción, entonces dicbo valor en el mercado deberá tomarse como base para la tasación. Si surge alguna confusión en la mente a causa del lenguaje usado a mediados de este ar-tículo, el fin de la legislatura queda aclarado por las pala-bras que aparecen a la terminación del mismo: “y el resto será considerado como que representa la propiedad mue-ble.” Si a causa de la equivalencia que desea establecerse por dictas palabras finales la intención es algo dudosa, queda aclarada en el preámbulo contenido en el mismo ar-tículo. La “propiedad mueble” de una corporación deberá ser tasada en la forma que se dispone en este artículo. El Tesorero solamente debe adoptar la forma que produzca ,1a valoración más alta de dicta propiedad mueble. El no tiene poder para seguir un método o establecer una base que dé los mejores resultados a El Pueblo de Puerto Eico,. ;á no ser eligiendo la forma que dé la valoración más alta de la propiedad de la corporación, cuya tasación desea ha-cer el Tesorero. Según el artículo 317 él no tiene poder para imponer una contribución a los accionistas, sino sola-mente sobre la propiedad personal de instituciones, corpo-*921raciones y compañías incorporadas bajo las leyes de Puerto Pico.
Si bien cuando se van a imponer contribuciones a una franquicia de incorporación y la legislatura así lo ba de-terminado, la tasación de la franquicia puede determinarse más o menos del modo expuesto en el artículo 317, Schwab v. Richardson, 263 U. S. 88; Tremont & Suffolk Mills v. Lowell, 178 Mass. 471; Hannan v. First National Bank, 269 Fed. 531. Sin embargo, el uso de las palabras “valor” (value) y “tasación” (valuation) es significativo • y generalmente indican una contribución sobre la propiedad y no una franquicia o un arbitrio. Powers v. Detroit & Grand Haven Railway, 201 U. S. 561, donde la corte dijo que se intentaba más bien una valuación que un prorrateo matemático (mathematical apportionment); Bank of Commerce v. New York, 7 Black 620; Pingree v. Dix, 44 L.R.A. 688; Cooley sobre Contribuciones, vol. 2, párrafo 850, 4ta. Edición, generalmente las palabras “valor” (value) y “tasación” (valuation) se refieren a un precio tangible y al precio tangible de la propiedad. En el caso de Hanna, supra, en que se permitió una tasación, la legislatura hizo constar claramente que la contribución debía ser pagada por los accionistas.
La subdivisión de contribuciones en el Código Político tiende fuertemente a demostrar que fué la intención de la legislatura imponer contribuciones sobre propiedad tangible o sobre la propiedad inmueble que la representara, se-gún se expone particularmente en el artículo 317 y también que no babía intención de hacer la valuación una medida para otra cosa que no fuera una contribución sobre el capital de la corporación según estaba representado por sus bienes.
El título 9 del Código Político está dedicado a rentas. El capítulo 1 del mismo por su título se refiere a tasación de la propiedad. El artículo 285, según fué aprobado ori-ginalmente, imponía cierto tipo de contribución sobre bie-*922nes inmuebles y muebles que no pertenecieran a corporacio-nes y un tipo distinto y más alto sobre todos los bienes in-muebles y muebles pertenecientes a todas las corporacionesEn los libros de texto se comenta la tendencia a imponer contribuciones más altas a las corporaciones, pero tal ex-ceso está justificado siempre por los privilegios peculiares, la protección y responsabilidad limitada concedida a tales entidades artificiales creadas por el Estado. Con una sola diferencia en el tipo de contribuciones la idea era imponer contribuciones a todas las personas de Puerto Eico de la misma manera. El artículo 285 fue derogado implícitamente por sustitución en 1908. El tipo de contribución se hizo el mismo para todas las personas por la ley de 12 de marzo de 1908, pág. 189, que sustituyó dicha ley. La contribu-ción se imponía sobre toda propiedad mueble e inmueble existente en Puerto Eico. La división de contribuciones en “inmuebles” y “muebles”, según fueron designadas origi-nalmente por la Legislatura, permaneció inalterada. El ar-tículo 317 estaba en armonía a este respecto con el artículo 285 antes de 1908, y en ese año no hubo intención de variar la armonía existente hasta entonces. No se hizo nada para demostrar que la contribución fijada por el artículo 317 de-bía referirse a franquicias o arbitrios o que sus palabras debían interpretarse en un sentido distinto al indicado ori-ginalmente por el artículo 285.
El artículo 290 del Código Político es como sigue:
“Art. 290.- — 'Que toda propiedad no exenta expresamente del pago de contribuciones será tasada como imponible. Para los efec-tos de la tasación de contribuciones la frase ‘propiedad real’ se con-siderará sinónima de ‘inmueble’, según la definición hecha en los artículos 333, 334, y 335 del Código Civil; Disponiéndose, sin embargo, que las maquinarias, vasijas, e instrumentos o implementos no adheridos al edificio o suelo no se considerarán como inmuebles. Los bienes muebles comprenderán dichas maquinarias, vasijas, ins-trumentos o implementos no adheridos al edificio o suelo, al ganado en pie, al dinero, bien en poder del mi§mo dueño o de otra persona, o depositado en alguna institución, los bonos, las acciones, certifi-*923eados de créditos en sindicatos o sociedades no incorporadas, dere-chos de privilegio, marcas de fábrica, franquicias, concesiones y to-das las demás materias y cosas susceptibles de ser propiedad pri-vada, no comprendidas en la significación de la frase ‘propiedad real’, pero no comprenderá los créditos en cuentas corrientes, pa-garés, ni otros créditos personales.”
Esto es contribución sobre la propiedad y no se refiere a franquicias o tiene disposición alguna acerca de arbitrios. Hay una subdivisión distinta del Código Político referente a arbitrios.
Varios artículos del Código Político anteriores al 317 contenidos en el Título IX de dicbo código demuestran que se tenía en mente imponer contribuciones sobre la propie-dad tangible existente en Puerto Eieo. De acuerdo con el artículo 308, por ejemplo, se creó la junta permanente de Eevisión e Igualamiento, la que se reúne para revisar la tasación de “bienes muebles e inmuebles” dispuesta por este título, o sea por el Título IX. La junta se compone en parte de personas versadas en el valor de la propiedad en Puerto Eico.
El artículo 316 se refiere a la tasación de bienes inmue-bles de corporaciones domésticas. El artículo 317, que se discute, siguiendo el plan general, determina la tasación de propiedad mueble de las mismas corporaciones domésticas. En el artículo 320 se tasa a las corporaciones extranjeras. Dice la legislatura en tal artículo:
“. . . . Disponiéndose, no obstante, que para determinar el valor real y efectivo, a la sazón, del capital de tales corporaciones, sólo se tendrá en cuenta y valuará aquella parte del capital que tengan ellas empleado en la transacción de negocios en Puerto Eico; pero la cantidad de dicho capital no será, en ningún caso, menor que el valor de la propiedad inmueble y mueble ubicada en Puerto Eieo perteneciente a tal corporación o compañía, incluyendo en la propiedad mueble todas las franquicias o concesiones otorgadas a dicha corporación o compañía con arreglo a las leyes de Puerto Eico.”
El mismo fin existe para saber o calcular la propiedad *924mueble de corporaciones que son extranjeras para nosotros excepto en tener propiedad aquí o. en hacer negocios en la Isla. El artículo 317 en inglés usa las palabras “capital stock” mientras que el artículo 320 dice “capital,” dife-rencia a que nos referiremos más tarde. El artículo 318, refiriéndose a corporaciones domésticas, dice así:
“Art. 318. — Si la tasación total del capital de cualquiera de dichas instituciones, corporaciones, o compañías, de conformidad con la relación que haya hecho el presidente, director u otro funcio-nario al frente de la misma, fuese aumentada por el Tesorero, éste notificará a dicho presidente, director u otra persona que esté al frente de dicha institución, corporación o compañía, la cual tendrá derecho de apelar de tal tasación ante la Junta de Revisión e Igua-lamiento, siempre que dicha institución, corporación o compañía pre-sente una protesta ante la citada Junta, dentro de los quince días subsiguientes al envío de dicha notificación.”
Creemos que este artículo asimismo tiene en mente im-poner una contribución sobre la propiedad. Se refiere más o menos a propiedad tangible. El plan general del Título IX, cuando no se expresa claramente lo contrario, es impo-ner una contribución sobre bienes muebles e inmuebles per-tenecientes a toda clase de personas, sean corporaciones ,o lo que fueren.
Independientemente de la redacción del artículo 317, .el Tesorero confía principalmente en el artículo 322 del Có-digo Político, artículo que también está contenido bajo el Título IX de dicho código. Este artículo dispone:
Art. 322 — Las contribuciones insulares, municipales y locales, impuestas sobre acciones, capital y propiedad de instituciones, cor-poraciones, y compañías comprendidas dentro de las prescripciones de este título, y sobre acciones de bancos establecidos en Puerto Rico serán pagadas en la oficina del Tesorero, quien entregará, de acuerdo con la ley, la parte proporcional de dichas contribuciones locales y municipales vencidas, a los funcionarios de los distritos municipales o divisiones locales respectivas a quienes corresponda y las citadas instituciones, corporaciones y compañías quedan por ¿1 presente título autorizadas para retener las contribuciones corres-*925pondientes sobre acciones del capital, de las ganancias o dividendos que se deriven a favor de los accionistas, o a cancelar una parte de dichas acciones, suficiente para pagar las citadas contribuciones. Las contribuciones insulares, municipales y locales impuestas a dichas instituciones, corporaciones y compañías serán devengadas por pla-zos semianuales, y todas las penalidades por falta de pago, la su-jeción a embargo, incautación y venta de propiedad prescritas más adelante serán aplicables a dichas instituciones, corporaciones y com-pañías, en la misma forma que a individuos particulares.”
No vemos que dicho artículo sea algo más que una dis-posición general por la cual la contribución sobre el capital en acciones que ya ha sido tasado a los accionistas y que finalmente ha de salir de sus acciones individuales, por la ley deba ser pagada y cobrada por la corporación. El ar-tículo 322 no determina en forma alguna cuál será la contri-bución de corporaciones. Respecto a las corporaciones do-mésticas la tasación y la forma de satisfacerla está especifi-cada en el artículo 317. Por tanto, a menos que el artículo 317 por sí solo y por su propia fuerza imponga una contri-bución a los accionistas, el artículo 322 no puede prestar ayuda alguna al Tesorero. También llamamos la atención hacia el hecho de que es en el artículo 322 que se usa la pa-labra “acciones” (shares) mientras que en el artículo 317 no aparece esta palabra. Discutiremos algunas de las dife-rencias entre' las palabras “capital” (capital stock) y “capital en acciones” (share capital).
La apelante dice, y creemos que correctamente, que en Puerto Rico solamente se han impuesto contribuciones sobre acciones de bancos e instituciones bancarias.
Consideraremos nuevamente el artículo 317. Si una ta-sación de acciones debe considerarse como una tasación contra los accionistas individualmente o contra la corporación, debe determinarse principalmente por los hechos del caso en particular. Cooley sobre Tasación, párrafo 981, p. 1971, 4ta. Edición; Home Ins. Co. v. New York, 134 U. S. 594; Van Allen v. The Assessor, 3 Wall. 573; Powers v. Detroit & Grand Haven Railway Co., 201 U. S. 543; Delaware, etc., *926R. R. Co. v. Penn., 198 U. S. 341; Des Moines Nat. Bank v. Fairweather, 263 U. S. 103; Adams Express Co. v. Kentucky, 166 U. S. 171; C. O. & G. R. Co. v. Harrison, 235 U. S. 292; Iowa Loan & Trust Co. v. Fairweather, 252 Fed. 608; In re. Oklahoma National Life Ins. Co., 173 Pac. 376; In re. Assessment of Amazon Fire Ins. Co., 173 Pac. 655; Junior Trust Co. v. Coleman, 126 N. Y. 443, 440, 27 N. E. 818, 12 L.R.A. 762, y otros casos citados en la página 23 del alegato de la apelante.
Que las palabras “capital” y “capital stock” se usan indistintamente y que no deben considerarse como capital en acciones, o como una contribución a los accionistas, se desprende de los siguientes casos: Home Savings Bank v. Des Moines, 205 U. S. 503; Powers v. Detroit & Grand Haven Railway Co., 201 U. S. 560; First National Bank v. Adams, 258 U. S. 365; Owensboro National Bank v. Owensboro, 173 U. S. 664; Bank of Commerce v. New York, 2 Black 620; Delaware, etc. R. R. Co. v. Penn., 198 U. S. 354; People ex rel. Lackawanna Transit Co. v. Knight, 75 App. Div. New York, 164, y casos. 9 C. J. 1278, nota 36 (a). Igualmente algunos de los casos citados en el párrafo anterior.
Los casos que anteceden resuelven la cuestión de que las palabras “capital” o “capital stock” usadas absolutamente en un estatuto, y no apareciendo una intención contraria, deben interpretarse como que se refieren al capital de la compañía y no al de los accionistas.
Delaware, etc., R. R. Co. v. Pennsylvania, supra, parti-cularmente es aplicable. Dijo la corte, “La Corte Suprema de Pensilvania fia resuelto que una contribución sobre el valor del 'capital (capital stock) es una contribución sobre la propiedad y capital activo de la corporación que expide tales acciones (stock) citando casos. Esta corte también lia resuelto que una contribución sobre el valor del capital (capital stock) de una corporación es una contribución so-bre la propiedad en que se lia invertido tal capital y en su *927consecuencia qne no se pueden imponer contribuciones so-bre propiedad que en otra forma está exenta (citando ca-sos).”
La apelante, como ya bemos indicado, dice que cuando la Legislatura ba querido imponer una contribución a los accionistas lo ba becbo así claramente, como en el caso de los bancos e instituciones bancarias. La apelante llama la atención al becbo de que el artículo 317 y otros artículos del Código Político, según fueron redactados originalmente, no excluían las instituciones bancarias de la aplicación de las leyes a las corporaciones domésticas, pero que en 1904 la legislatura claramente mostró su intención de que las con-tribuciones de tales bancos e instituciones bancarias debían ser impuestas separada y distintamente, o sea, imponiendo una contribución a los accionistas.
Las decisiones también tienden a demostrar que una con-tribución sobre el valor del capital (capital stock) es gene-ralmente una contribución sobre la propiedad y no debe in-terpretarse como, una franquicia o un arbitrio.
Las únicas palabras en el artículo 317 que posiblemente podrían demostrar la intención de imponer contribución al capital en acciones de los accionistas son las palabras “capital stock”. Pero anteriormente en el mismo artículo la le-gislatura babía dicbo: “el valor efectivo actual del capital de las citadas corporaciones se fijará,” etc. Las palabras “capital” y “capital stock” también se usan indistinta-mente en ese artículo. En el artículo 318 ya citado la le-gislatura nuevamente babla de la tasación total del capital.
La palabra “capital” frecuentemente ba sido definida, pero siempre se ba usado para designar la propiedad de una corporación. Nota a Foster v. Stevens, 13 L.R.A. 166; 9 Corpus Juris 1278.
 En el caso de Home Savings Bank v. Des Moines, supra, los bancos eran corporaciones creadas por el Estado de Iowa. La corte dijo que tenía que investigar si la ley en realidad imponía una contribución sobre las acciones *928como propiedad de sus dueños o si solamente adoptaba el valor de tales acciones como una medida de tasación de la propiedad de la corporación y en esa forma tasaba la pro-piedad misma; que podía haber una contribución sobre las acciones de la corporación que son piropiedad distinta a aque-lla que posee la corporación y que tienen un dueño distinto, sin hacer una rebaja por la exención debida a la propiedad dé la corporación -misma, mientras que si la contribución' era sobre la propiedad de la corporación, todas las exen-ciones a que tenía derecho tenían que hacerse; que la ley ño ■ imponía ninguna obligación al accionista, y que las con-tribuciones, por tanto, no tenían que ser pagadas por las corporaciones como agentes de sus accionistas sino como su propia deuda, y que a menos que se supusiera que la ley les exigía que pagaran contribuciones sobre propiedad qde no poseían, las contribuciones deberían- considerarse como contribuciones sobre la propiedad de la corporación. La corte dijo: “En la tasación para imponer contribucio-nes se requiere al tasador que ‘tome en consideración el capital, el exceso (surplus) y las ganancias no divididas/ y debe suministrársele una ‘declaración jurada referente a todas las materias estipuladas en el artículo anterior/ lo que se verá, que es una declaración detallada mostrando el activo del banco.” La corte también dijo, después de re-visar los casos:
“El presente caso no puede distinguirse en principio de estos casos. En el primer caso la contribución era sobre el capital por su valor real; en el segundo caso sobre el montante del capital y las ganancias en exceso, y en el presente caso sobre el capital en accio-nes, tomando en consideración el capital, el exceso (surplus) y las ganancias no divididas. Sería difícil para la mente más ingeniosa y para el escritor más consumado exponer distinción alguna entre estas tres leyes, excepto por la forma en que todas tienden al mismo fin — la tasación de propiedad del banco. La más ligera ocultación suministrada por la omisión de la propiedad eo nomine no es sufi-ciente para ocultar el hecho de que en efecto es sobre la propiedad que se imponen las contribuciones. Si incluida en dicha propiedad *929se descubre que bay alguna que tiene dereebo a' inmunidad de acuerdo con la ley federal, es el deber de esta corte ver que se res-i pete la inmunidad. ’ ’
La Corte Suprema reconoció el principio de que cuando-la contribución se hace recaer sobre los accionistas más bien que sobre la propiedad de la corporación exenta de contribuciones, no necesita tomarse en consideración. En el caso en qué se resolvió originalmente este punto tres jueces disintieron fundándose en que el imponer las con-tribuciones a los accionistas realmente recaía sobre la cór-: poración. En -otras palabras, los jueces disidentes creye-ron que en realidad se imponían contribuciones indirecta'-1 mente^sobre propiedad de la corporación. La corte también dijo-: “Pero la distinción entre una contribución a los ac-cionistas y una sobre la propiedad de la corporación, aun--que ba sido establecida por encima de las opiniones' disi-dentes, ha llegado a ser intrincadamente confundida cón todos los sistemas de contribuciones y no puede ser desa-tendida sin formar de ellas una confusión, lo que equival--dría poco menos que a un caos.” ' ' r ■
' Por tanto, nos parece evidente que la Corte Suprema-de los Estados Unidos ha decidido directamente que cuando-la legislatura intenta que una contribución recaiga sobre' los accionistas más bien que sobre la corporación, deben usarse palabras específicas y expresas que permitan poner en práctica tal intención. Es cierto que en el caso de Home Savings Bank, supra, la Corte Suprema dijo que debe te-nerse en cuenta la substancia y efecto de un estatuto, pero' sin embargo, teniendo en consideración das palabras aquí usadas no podemos ver que el artículo 317 pueda tener una-interpretación distinta a la que dió la Corte Suprema de-' los Estados Unidos a los estatutos cuando el Estado déi Iowa trataba de imponer contribuciones a sus bancos.
Cuando un estado desea imponer una contribución tanto-a una corporación como a sus accionistas, la intención debe ser • claramente manifestada. De lo contrario las cortes in-*930terpretarán que el estatuto significa una de dos cosas, bien una contribución a la corporación o una contribución a los accionistas. No se interpretará que los estatutos autorizan que se impongan contribuciones tanto a la propiedad de corporaciones como a los accionistas, a menos que sea clara la intención de hacerlo así. Tennessee v. Wentworth, 117 U. S. 129, 134; New Orleans v. Houston, 119 U. S. 265, 277; Loring v. Beverly, 222 Mass. 331; Board, etc., v. Ryan, 232 Pac. 834, y casos; 26 L.R.A. 158. En el pri-mero de estos casos se discutía sobre los bancos nacionales y la corte resolvió que el capital (capital stoclc) (bastardilla nuestra) invertido en valores de los Estados Unidos estaba exento pero que podían imponerse contribuciones sobre ac-ciones en poder de accionista individuales. Se reconocieron cuatro elementos que pueden ser tasados, a saber: primero, franquicias; segundo, capital en poder de la corporación; ter-cero, propiedad de la corporación; y cuarto, acciones del capital en poder de accionistas. Cada uno de éstos era bajo ciertas circunstancias un elemento apropiado de tasación, y un estado puede, bajo ciertas circunstancias concebibles, im-poner doble contribución, pero la intención de imponer una contribución doble debe ser clara. A fortiori toda presun-ción es contraria a la intención de la legislatura de dar al Tesorero el derecho de elegir la forma de tasación. En el caso de Loring v. Beverly, supra, la corte dijo que las ac-ciones eran propiedad distinta al capital, a las franquicias o a otra propiedad de la corporación. “La tasación,” con-tinuaba diciendo la opinión, “sobre uno o todos estos ele-mentos de propiedad no impide la tasación sobre las accio-nes como propiedad del poseedor de las mismas en su do-micilio. Si bien posiblemente ambas clases de propiedad podrían tasarse en la misma jurisdicción, tal intención de parte de la legislatura, nunca debe presumirse en ausencia de palabras inequívocas a ese fin.
La contribución no puede ser una contribución sobre la corporación o sobre los accionistas a discreción del Teso-*931rero. El manifestar que el Tesorero a su opción puede elegir para imponer una contribución si lo liará sobre los accionistas o sobre la corporación, sería delegar en él po-deres legislativos. En el caso de El Pueblo v. Neagle, 21 D.P.R. 356, revisamos las autoridades para demostrar que podían delegarse al Tesorero ciertas facultades administra-tivas. Dimos énfasis al hecbo de que el Tesorero en cier-tos casos podía suplir detalles, pero la legislatura no tiene derecho a delegar en el Tesorero el derecho de decir .sobre quién recaerá la contribución. Esta es claramente una fa-cultad legislativa. Que poderes legislativos no pueden de-legarse es la jurisprudencia uniforme de las cortes. El Pueblo v. Neagle, supra, con los casos allí citados y parti-cularmente el de Field v. Clark, 143 U. S. 649; Knickerbocker Ice Co. v. Stewart, 253 U. S. 149, 164; State v. Elain, 39 L.R.A. (N. S.) 686; James v. U. S. Fidelity, etc., Co., 113 Ky. 229, 117 8. W. 406; 37 Cyc. 724 et seq.; 26 R.C.L. 30. Por lo tanto debe aceptarse una interpretación del estatuto que no deje a opción del tesorero el elegir un modo de tasar o valorar que en un caso exentúe cierta pro-piedad y en otro caso no.
Más o menos en el mismo sentido, según indica la ape-lante, el artículo 2 del Acta Orgánica en su párrafo sin nu-merar 22, dispone que las leyes para la imposición de con-tribuciones en Puerto Rico serán uniformes. Es evidente que si el Tesorero puede en un caso fijar una contribución a los accionistas y en otro caso una contribución a la cor-poración misma, las leyes para la imposición de contribu-ciones en Puerto Rico no serían uniformes. Sin embargo, aparentemente es la contención del Tesorero que bajo el artículo 317 él tiene derecho a imponer una contribución sobre la propiedad o una contribución a los accionistas.
Esta contribución no puede sostenerse como una fran-quicia de incorporación. Tal intención no aparece en nin-gún sitio del Código Político. En todos los casos que he-mos visto la intención de imponer contribuciones sobre una *932franquicia se manifestaba claramente, bien por la constitu-ción o por los estatutos de determinado estado. Leyendo a la ligera algunas de las decisiones de Massachusetts, por ejemplo, parecería que las contribuciones sobre una fran-quicia son medidas basta cierto punto en la forma expuesta en el artículo 317 del Código Político, pero nos imagina-mos que en Massachusetts o bien los estatutos directamente fijan una contribución sobre las franquicias o la constitu-ción de ese estado hace necesario que se dé tal interpreta-ción a la actuación de la legislatura. Manufacturer’s Ins. Co. v. Loud, 96 A. D. 715, 99 Mass. 146; A. J. Tower Co. v. Comm., 223 Mass. 373; Loring v. Beverly, 222 Mass. 331; Murray v. Berkshire Life Ins. Co., 104 Mass. 586; National Bank of Commerce v. New Bedford, 155 Mass. 316; Tremont & Suffolk Mills v. Lowell, 178 Mass. 471, y casos citados. En tanto en cuanto hemos podido averiguar ni Massachusetts ni ningún otro estado tiene un estatuto igual al nues-tro, en el cual se manifiesta tan claramente la intención de imponer contribuciones sobre “bienes muebles.” Además del hecho de que nos parece que no hay intención de impo-ner contribuciones a las franquicias, el Tesorero y sus ase-sores también lo han entendido así y a una interpretación contemporánea por las autoridades administrativas ha de dársele algún valor.
Cuándo debe considerarse la tasación como una franqui-cia y no como una contribución sobre la propiedad, fué dis-cutido por la Corte Suprema de los Estados Unidos en una. serie de casos, Society for Savings v. Coite, 6 Wall. 594; Provident Institutions v. Massachusetts, 6 Wall. 611; Hamilton Company v. Massachusetts, 6 Wall 632, pero no es-taba envuelta allí ninguna tasación de propiedad, ni se es-taba considerando un estatuto como el nuestro. En el caso de Pollock v. Farmers’ Loan & Trust Co., 157 U. S. 576, se demostró que la distinción descansaba no en una referen-cia necesaria a propiedad sino más bien en el privilegio de hacer negocio, cubierto particularmente en Puerto Rico por *933la llamada ley de patentes. Los casos de Flint v. Stone Tracy Co., 220 U. S. 164; Kansas City v. Kansas, 240 U. S. 232; Baltic Mining Co. v. Massachusetts, 231 U. S. 83, demuestran cnán diferente procede una legislatnra cuando desea imponer una contribución sobre las franquicias.
El Tesorero descansa basta cierto punto en nuestra opi-nión en el caso de France & N. Y. Medicine Co. v. Reily et al., 31 D.P.R. 650, supra. Los hechos en ese caso eran en-teramente distintos, y quizás el caso pueda distinguirse. Sin embargo, pueda o nó hacerse tal distinción, nos cree-mos obligados a seguir los razonamientos y la jurispruden-cia citada.
La apelante descansa en cierto modo en los casos de Union Central Life Ins. Co. v. Gromer, 19 D.P.R. 900, y Fajardo Sugar Co. v. Richardson, 22 D.P.R. 311. Hay'algo en estas decisiones que favorece a la apelante, pero la con-tribución era a corporaciones extranjeras y se siguió un método de imponer contribuciones sobre la propiedad. El artículo 317 no era objeto de discusión.
Llegamos a la conclusión de que ya se imponga la con-tribución sobre el capital, sobre el capital en acciones, o sobre la propiedad material la contribución resultante es sobre la propiedad de la corporación.
Al llegar a esta decisión hemos tenido también el bene-ficio en un caso similar de los razonamientos y conclusiones del Juez Sr. Wells, de la Corte de Distrito de los Estados Unidos para Puerto Rico, en el caso de Fajardo Sugar Co. v. Juan G. Gallardo como Tesorero de P. R., Equidad No. 1295.
Como ésta era una contribución dirigida contra el capital de la corporación, la propiedad que exime la ley no debe ser incluida. Convenimos con la apelante en que tiene derecho a que se le devuelva la cantidad de $1,227.93, ya que en este caso sólo podía imponerse contribución sobre el efectivo en caja.

La sentencia debe ser revocada.

*934El Juez Presidente Señor del Toro y el Juez Asociado Señor Franco Soto, disintieron.